 Case 2:19-cv-00300-JRG Document 210 Filed 11/22/20 Page 1 of 4 PageID #: 7485



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION


 GIGAMON INC.,
                                                       Civil Action No. 2:19-cv-300-JRG
                        Plaintiff,
                                                       JURY TRIAL DEMANDED
                v.

 APCON, INC.,

                        Defendant.


            JOINT MOTION TO AMEND SIXTH DOCKET CONTROL ORDER

       Pursuant to the Court’s directive in Solas OLED Ltd., v. Samsung Display Co. Ltd., et. al,

2:19-cv-152, Dkt. No. 302, Gigamon Inc. and Apcon, Inc. (“the parties”) collectively file this Joint

Motion to Amend the Sixth Docket Control Order (Dkt. No. 204) for a two week extension of the

pending deadlines to allow the parties further opportunity to meet and confer regarding the

remaining schedule. A proposed order is attached.




                                                   1
Case 2:19-cv-00300-JRG Document 210 Filed 11/22/20 Page 2 of 4 PageID #: 7486




 Dated: November 22, 2020                   Respectfully submitted,


 /s/William E. Davis, III                   /s/Michael W. De Vries
 William E. Davis, III                      Clyde Moody Siebman
 THE DAVIS FIRM P.C.                        Texas State Bar No. 18341600
 213 N. Fredonia Street, Suite 230          Elizabeth Siebman Forrest
 Longview, TX 75601                         Texas State Bar No. 24086207
 Telephone: (903) 230-9090                  Anna Rebecca Skupin
 Facsimile: (903) 230-9661                  Texas State Bar No. 24084272
 bdavis@davisfirm.com                       SIEBMAN FORREST BURG & SMITH
                                            LLP
 Jonas R. McDavit (pro hac vice)            300 North Travis Street
 Cosmin Maier (pro hac vice)                Sherman, TX 75090-0070
 Steven M. Balcof (pro hac vice)            Telephone: (903) 870-0070
 Elizabeth Weyl (pro hac vice)              Facsimile: (903) 870-0066
 Francesco D. Silletta (pro hac vice)       clydesiebman@siebman.com
 Joze F. Welsh (pro hac vice)               elizabethforrest@siebman.com
 Amy I. Wann (pro hac vice)                 beccaskupin@siebman.com
 DESMARAIS LLP
 230 Park Avenue                            Michael W. De Vries
 New York, NY 10169                         KIRKLAND & ELLIS LLP
 Telephone: (212) 351-3400                  555 South Flower Street, Suite 3700
 Facsimile: (212) 351-3401                  Los Angeles, CA 90071
 jmcdavit@desmaraisllp.com                  Telephone: (213) 680-8400
 cmaier@desmaraisllp.com                    Facsimile: (213) 680-8500
 sbalcof@desmaraisllp.com                   michael.devries@kirklandcom
 eweyl@desmaraisllp.com
 fsilletta@desmaraisllp.com                 Gianni Cutri
 jwelsh@desmaraisllp.com                    Katherine E. Rhoades (pro hac vice)
 awann@desmaraisllp.com                     KIRKLAND & ELLIS LLP
                                            300 North LaSalle
 Emily H. Chen (CA 302966)                  Chicago, IL 60654
 DESMARAIS LLP                              Telephone: (312) 862-2000
 101 California Street                      Facsimile: (312) 862-2200
 San Francisco, CA 94111                    gianni.cutri@kirkland.com
 Telephone: (415) 573-1806                  katherine.rhoades@kirkland.com
 Facsimile: (415) 573-1901
 echen@desmaraisllp.com                     Adam Alper (pro hac vice)
                                            Akshay Deoras (pro hac vice)
 Counsel For Plaintiff Gigamon, Inc.        Kristen P. L. Reichenbach
                                            M. Reza Dokhanchy (pro hac vice)
                                            KIRKLAND & ELLIS LLP
                                            555 California Street
                                            San Francisco, CA 94104
                                            Telephone: (415) 439-1400


                                        2
Case 2:19-cv-00300-JRG Document 210 Filed 11/22/20 Page 3 of 4 PageID #: 7487




                                         Facsimile: (415) 4309-1500
                                         adam.alper@kirkland.com
                                         akshay.deoras@kirkland.com
                                         kristen.reichenbach@kirkland.com
                                         reza.dokhanchy@kirkland.com

                                         Leslie M. Schmidt (pro hac vice)
                                         KIRKLAND & ELLIS LLP
                                         601 Lexington Ave.
                                         New York, NY 10022
                                         Telephone: (212) 446-4800
                                         Facsimile: (212) 446-4900
                                         leslie.schmidt@kirkland.com

                                         Joshua Glucoft (pro hac vice)
                                         KIRKLAND & ELLIS LLP
                                         2049 Century Park East, Suite 3700
                                         Los Angeles, CA 90067
                                         Telephone: (310) 552-4200
                                         Facsimile: (310) 552-5900
                                         josh.glucoft@kirkland.com

                                         Richard L. Schwartz
                                         Texas State Bar No. 17869500
                                         Enrique Sanchez , Jr.
                                         Texas State Bar No. 24068961
                                         WHITAKER CHALK SWINDLE &
                                         SCHWARTZ PLLC
                                         301 Commerce Street, Suite 3500
                                         Fort Worth, TX 76102-4135
                                         Telephone: (817) 878-0524
                                         Facsimile: (817) 878-0501
                                         rschwartz@whitakerchalk.com
                                         rsanchez@whitakerchalk.com

                                         Counsel for Defendant Apcon, Inc.




                                     3
Case 2:19-cv-00300-JRG Document 210 Filed 11/22/20 Page 4 of 4 PageID #: 7488




                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have
consented to electronic service are being served with a copy of this document via the Court’s
CM/ECF system per Local Rule CV-5(a)(3) on November 22, 2020.

                                                            /s/ William E. Davis, III
                                                            William E. Davis, III

                              CERTIFICATE OF CONFERENCE

       I certify that conference between counsel for both parties has been held and an agreement has
been made to the filing of this Motion. Signed this 22nd day of November, 2020 and served via the
Court’s electronic filing system.


                                                            /s/ William E. Davis, III
                                                            William E. Davis, III




                                                 4
